Citation Nr: 1137564	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-04 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968, and from August 1970 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Cleveland, Ohio, which continued a 30 percent rating for the Veteran's service-connected PTSD. 

The Veteran testified at a July 2010 videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

In an October 2010 decision, the Board granted a 50 percent rating for the Veteran's PTSD but found that it did not meet the criteria for a 70 percent or 100 percent rating.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a May 2011 Order, the Court endorsed a May 2011  joint motion for remand, vacated the October 2010 Board decision to the extent it found that the criteria for a rating in excess of 50 percent for PTSD were not met, and remanded the matter for compliance with the instructions in the joint motion.  

In July 2011, the Board remanded this claim for further development.  It now returns for appellate review. 


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested by mild to moderate symptoms which result in occasional decreases in work efficiency and ability to perform occupational tasks only during periods of significant stress. 




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent have not been met at any time during the pendency of this appeal. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.




I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to initial adjudication of the Veteran's claim, a June 2008 letter satisfied all notice requirements required under the VCAA.  It also notified the Veteran that VA considers evidence of the impact of the disability on daily life and of the specific rating criteria by which VA evaluates psychiatric disorders.  Further, it notified the Veteran of his and VA's respective responsibilities for obtaining different types of evidence and gave examples of the kinds of evidence the Veteran could submit in support of his claim.  The Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In this regard, pursuant to the Board's July 2011 remand directive, the Veteran's recent outstanding VA treatment records from 2009 to 2011 were also obtained and associated with the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Indeed, in an October 2011 statement, the Veteran indicated that he had no additional evidence to submit in support of his claim.  While the record shows that the Veteran receives disability benefits from the Social Security Administration (SSA), these benefits are predicated on a back disability.  Thus, they are not relevant to the evaluation of the Veteran's PTSD and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321, 1321 (Fed. Cir. 2010) (holding that VA does not need to obtain Federal records such as SSA records in order to rule out their relevance unless there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits).  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Likewise, the Board finds that there was substantial compliance with its July 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA examination was performed most recently in August 2011 pursuant to the Board's July 2011 remand directive.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file, examined the Veteran, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).   

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.  By the same token, the Board finds that there was substantial compliance with its July 2011 remand directive.  See Stegall, 11 Vet. App. at 271; see also D'Aries, 22 Vet. App. at 105. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to a rating in excess of 50 percent for his service-connected PTSD.  For the following reasons, the Board finds that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the provisions for rating psychiatric disorders: 

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.

The Court has held that the symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2010).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2010); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

The evidence of record shows that the Veteran attends weekly individual and group counseling sessions for his PTSD.  See VA treatment records dated from May 2007 to October 2009; July 2010 Board hearing transcript.  In the past the Veteran's PTSD had also been treated with medication, but the August 2011 VA examination report reflects that the Veteran was not currently taking any psychiatric medications.  The record also reflects that the Veteran is disabled from a back injury and receives SSA disability benefits.  See, e.g., November 2004 VA treatment record; April 2005 VA treatment record; February 2007 VA treatment record; August 2011 VA examination report. 

A January 2008 VA treatment record reflects that the Veteran reported re-experiencing traumatic events from his period of service and that he avoided crowds and social situations. He stated that his employment at the Post Office had been terminated due to his irritability and difficulty working with others.  His symptoms were better than in the remote past but still problematic.  He described himself as a loner and stated that he avoided crowds and social events.  He denied any mood or anxiety complaints.  On mental status examination, the Veteran showed a full range of affect and was euthymic, appropriate, and nonlabile.  His thought process was logical and linear.  He denied suicidal or homicidal ideation, delusions or hallucinations.  His judgment and insight were found to be good.  

A March 2008 VA treatment record reflects that the Veteran reported waking up with sweat due to PTSD-related nightmares.  A mental status examination revealed no abnormalities.

In June 2008, the Veteran underwent a VA examination in connection with this claim.  The examination report reflects that, with regard to his social history, the Veteran lived with his wife and two grandchildren.  The Veteran stated that he and his wife had been in a relationship for twenty years and married for eight years.  He stated that he did not have any close friends and that he socialized primarily with his close family and some individuals in his therapy program.  The Veteran related that he often does not like to engage in activities with others because he does not like crowds.  For the most part he secluded himself and watched television.  He stated that his grandchildren also would "get on his nerves a lot."  With regard to his occupational history, the Veteran reported last working in 1998 and stated that he was unable to maintain gainful employment because of chronic lower back pain.  The Veteran stated that he used to work for the Post Office, and did police maintenance work at his last job.  

On mental status examination, the Veteran's thought process was logical and sequential.  He denied suicidal or homicidal ideation.  He was alert and oriented to person, time, and place.  His immediate, recent, and remote memory was intact.  He reported experiencing one or two panic attacks per week and being depressed and irritable on a daily basis.  He stated that he slept three to four hours per night.  He slept very restlessly and was easily awakened.  The Veteran also related that his wife told him he periodically yells and screams in his sleep and appears to be dreaming of combat situations.  With regard to symptoms of PTSD, the Veteran reported ongoing anxiety and feelings of depression and hypervigilance.  He stated that he avoided watching fireworks because this activity triggered memories of Vietnam.  He also generally avoided other reminders of war.  He stated that he often became upset for little or no reason.  

The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55, indicating that the Veteran had moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV.  The examiner concluded that the Veteran had "some degree of socialization" and that his activities of daily living were adequate.  However, the examiner opined that the Veteran's chances of gainful employment were slim and that his level of anxiety and irritability would significantly impair his ability to engage in long-term employment.  The examiner also stated that the Veteran's emotional distress was most likely caused by his PTSD, although his physical pain also exacerbated his mood. 

A September 2008 VA treatment record reflects that the Veteran was raising two children.  A mental status examination of the Veteran revealed no abnormalities. 

A February 2009 VA treatment record reflects that the Veteran was still taking care of two children and was feeling "down a little" due to the winter weather.  A mental status examination showed no abnormalities. 

A September 2009 VA treatment record reflects that the Veteran spent a lot of time in bed because of his back pain.  

At the July 2010 Board hearing, the Veteran stated that he worked at the Post Office from 1977 to 1996 and that his employment there had been terminated five times.  He also stated that he had been married three times and divorced twice.  With respect to his PTSD, the Veteran stated that it had affected his work, school, family life, judgment, and thinking.  With respect to his social functioning, he testified that he keeps to himself due to his anger.  As an example, the Veteran related that he went to a baseball game the weekend prior to the Board hearing and was escorted out early in the game because he lost his temper with a man standing behind him.  The Veteran emphasized that it was difficult for him to be around others and that he had a very short fuse.  He also stated that he experienced intrusive recollections of his combat service and was "always on edge."  Regarding his daily life, the Veteran stated that he rarely left home and mostly stayed in his bedroom all day with the door locked and watched television.  The Veteran's representative argued that the Veteran exhibited an obsessional ritual as the Veteran had stated that he constantly locked his house and made sure that it was secure during the night and day when he was home.  The Board notes that the Veteran's representative also referenced or quoted from what was presumably past VA treatment records and VA examination reports in describing a number of the Veteran's symptoms and functional limitations.  However, these records all appear to be older than 2007 and thus are not relevant to the present claim.  See 38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010); See also VAOGCPREC 12-98; Francisco, 7 Vet. App. at 58.  As discussed above, in evaluating a service-connected disability, it is the current level of severity that is of primary concern.  See Francisco, 7 Vet. App. at 58.

A July 2010 VA treatment record reflects that the Veteran continued to have significant trouble with intrusive recollections, poor anger control, low frustration tolerance, and sleep disturbance from nightmares.  It was found that the Veteran's interpersonal and occupational functioning had suffered severely from this condition.  The Veteran remained entirely dependent on both medications and therapies to be able to sustain basic psychosocial functioning. 

Another July 2010 VA treatment record reflects that the Veteran did not like to go out much had spent a lot of time in his bedroom alone.  When he did go to social functions he usually left early.  He reported being impatient when waiting in lines.  The therapist noted that he had observed the Veteran's angry flare ups secondary to a "short fuse."  He was found to have "interpersonal issues" which especially manifested in his relationship with his stepdaughter.  The Veteran also had problems with trusting others which interfered with performing his daily functions. 

A March 2011 VA treatment record reflects that the Veteran had been "cut off" by a lady in another car while driving.  He stated that he and the other driver "exchanged a few road rage quips."  

The August 2011 VA examination report reflects that the Veteran had been married for twelve years and described the relationship as "pretty good."  However, he had difficulties managing anger and irritability about every other day, and had a tendency to lose his temper and self-isolate.  The Veteran reported having "fairly good" relationships with his adult children, whom he saw or talked to once a week.  The Veteran stated that he met up with or talked to once close friend about once a week and also had friends through his weekly therapy group.  He reported that he avoided social activities involving large groups of people.  He did not engage in "formal" social activities.  He also stated that he was raising two of his grandchildren who were six and four years old and lived at his home.  

In terms of his occupational history, the Veteran stated that he last worked in 2000 as a custodian part-time at the police department.  He had been working for six months but had to stop due to back pain.  Prior to this job, he had worked at the Post Office from 1977 to 1996.  He was unemployed from 1996 to 2000 due to his back injury.  He then tried to go back to work at the police department but had to stop working after six months due to back pain.  He reported that his relationships with co-workers and supervisors were distant.  He stated, "I didn't fight with them, but I didn't have much to do with them."  He had been reprimanded four or five times for "being disrespectful [with his] supervisor," and once for failure to come to work due to a back injury.  He spent most of his time alone at work.  He denied any particular difficulty performing job tasks apart from limitations imposed by the back pain.  However, while "job performance was never a problem, [his] attitude was [a problem]" according to the Veteran.  In this regard, his job was terminated at the Post Office "5 times in 25 years."  The Veteran stated that he "almost never" missed work when he had been employed.  

With regard to his current symptoms, the Veteran reported at the August 2011 VA examination that his mood over the past month had been depressed most days, but he thought this might be due to recently losing a friend who died in a motorcycle accident.  He also reported experiencing depression off and on since 1989 when he was diagnosed with PTSD.  His level of interest in things was reportedly good most days.  However, his energy level was low.  The Veteran reported getting 1.5 hours of sleep per night and then sleeping about 4 to 6 hours during the day.  He denied experiencing feelings of worthlessness or excessive guilt.  His appetite was variable and he had lost about four to five pounds in the last month.  He also described "mild problems with memory," stating that he had difficulty remembering other people's names.  He also reported problems with attention and concentration, stating that his attention span "was like a little kid."  For example, the Veteran stated that he was washing his car the day before and had forgot to shut the windows before turning on the hose even though he had just told himself that he needed to shut the windows.  He denied current homicidal or suicidal ideation, hallucinations, or panic attacks.  The Veteran was independent with activities of daily living and reported having no problems with hygiene or self care. 

The examiner concluded that the Veteran met the criteria for PTSD.  In this regard, he continued to experience recurrent or distressing recollections of the traumatic event and recurrent distressing dreams of the event.  He experienced intense psychological distress at exposure to internal or external reminders of the event, including physiological reactivity.  He also made efforts to avoid thoughts, feelings, or conversations associated with the trauma, and people, activities, or places that reminded him of the trauma.  Further, he experienced feelings of detachment or estrangement from others, a restricted range of affect (e.g. unable to have loving feelings), and a sense of a foreshortened future.  The Veteran also experienced persistent symptoms of increased arousal including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  Finally, the examiner concluded that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Board notes that these findings pertained to whether the criteria for a PTSD diagnosis were met, and do not necessarily reflect an evaluation as to the severity of the Veteran's PTSD symptoms. 

In terms of the symptoms set forth in the General Rating Formula, the examiner found that the Veteran had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that the Veteran did not have any other symptoms attributable to PTSD.  

The Veteran was diagnosed with PTSD, which was assigned a GAF score of 65.  With regard to functional impairment, the examiner found that the Veteran's PTSD was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner explained that although the Veteran experienced PTSD symptoms which were subjectively distressing for him, he was managing his symptoms in a way that limited their impact on social and occupational functioning.  It was noted that the Veteran had stopped working due to his back pain rather than his PTSD.  However, the examiner did note that the Veteran reported an extensive history of reprimand in his past positions related to difficulties maintaining effective relationships with supervisors and difficulties managing anger and irritability.  

In carefully reviewing the record, the Board finds the criteria for a rating in excess of 50 percent have not been met.  With respect to the criteria for a 100 percent rating, the evidence does not show that the Veteran has symptoms at the level of severity associated with a 100 percent rating.  In this regard, examinations of the Veteran's mental status have consistently revealed no abnormalities during the pendency of this claim.  There is no evidence showing that the Veteran suffers from gross impairment in thought processes or communication, persistent delusions or hallucinations, or exhibits grossly inappropriate behavior.  There is also no evidence that he poses a persistent danger of hurting himself or others or exhibits an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Finally there is no evidence showing that the Veteran has disorientation to time or place, or memory loss for the names of close relatives, his own occupation, or his own name.  Thus, the Veteran does not have any of the symptoms associated with a 100 percent rating. 

The Board finds that the Veteran's PTSD symptoms, as shown by the competent and credible evidence of record, consist of irritability, a short temper, hypervigilance, intrusive thoughts, sleep disturbance and nightmares, avoidance behavior, and depression.  The Board finds that these symptoms do not warrant a 100 percent rating.  In this regard, the Veteran was assigned a GAF score of 55 in the June 2008 VA examination report, and a GAF score of 65 in the August 2011 VA examination report.  These scores are reflective of moderate to mild symptoms or functional impairment.  See DSM-IV.  As such, the Board finds that the Veteran's symptoms are not the equivalent in severity to the symptoms associated with a 100 percent rating. 

The evidence also does not show that the Veteran has total social impairment due to his PTSD symptoms.  Rather, the Veteran has remained married to his wife of twelve years and with whom he has been in a relationship for over twenty years.  He stated that he has a "fairly good" relationship with her at the August 2011 VA examination.  He also has helped raise two grandchildren who live at his home.  The Veteran further reported having regular contact with his adult children with whom he has a good relationship.  Finally, the Veteran stated at the August 2011 VA examination that he talked on the phone or spent time in person with a close friend about once a week.  Accordingly, the Board finds that the Veteran does not have total social impairment due to his PTSD. 

The Board further finds that the Veteran does not have total occupational impairment.  No VA examiner or treating provider has found that the Veteran has total occupational impairment.  Moreover, with regard to his work history, the Veteran remained employed at the Post Office for about twenty years before he stopped working in 1998 due to back pain.  Although some VA treatment records reflect that the Veteran apparently reported that he lost his job due to interpersonal difficulties, in the June 2008 VA examination and at the most recent August 2011 VA examination, the Veteran stated that he stopped working due to his back pain.  Thus, the Board does not find it credible that the Veteran stopped working due to his PTSD symptoms.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  Moreover, the Veteran stated at the August 2011 VA examination that he almost never missed work when he was employed, and that notwithstanding his interpersonal difficulties with co-workers and supervisors, he was able to carry out the duties of his job.  The Board acknowledges the fact that the Veteran's job at the Post Office was reportedly terminated five times during his twenty-year employment there and then apparently reinstated.  However, this fact alone does not show total occupational impairment since the Veteran ultimately maintained employment for over twenty years with the same employer until his back disability prevented him from working.  Moreover, in evaluating a service-connected disability, it is the current level of severity that is of primary concern.  See Francisco, 7 Vet. App. at 58.  Thus, the Veteran's past terminations of employment do not directly bear on his current level of functioning.

The Board has considered the fact that the June 2008 examination report reflects that the Veteran's chances of gainful employment were found to be quite slim and his level of anxiety and irritability were found to significantly impair his ability for long-term gainful employment.  However, the examiner did not provide a rationale for his finding that the Veteran's PTSD "significantly" impaired his ability to maintain long-term employment, especially in light of the assignment of a GAF score of 55, indicating that the Veteran had only moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV.  Based on the inconsistency of these findings, and in the absence of an adequate rationale, the Board accords little weight to this statement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore a medical opinion is not entitled to any weight if it contains only data and conclusions).  

The Board has also considered the July 2010 VA treatment record reflecting that the Veteran's interpersonal and occupational functioning had suffered severely from his PTSD symptoms, which included intrusive recollections, poor anger control, low frustration tolerance, and sleep disturbance from nightmares, and that the Veteran remained dependent on both medications and therapies to be able to sustain basic psychosocial functioning.  However, this opinion suffers from the same defects as the opinion in the July 2008 VA examination report in that it only consists of data and conclusions and does not provide a rationale for finding that the Veteran's PTSD symptoms have resulted in such a severe level of functional impairment.  It is also inconsistent with the VA treatment records and examination reports dating from 2008 to 2011, which show a much more mild level of disability given the Veteran's essentially normal mental status examinations.  

The Board gives more weight to the examiner's opinion in the August 2011 VA examination report stating that the Veteran's PTSD was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner provided a rationale for this opinion, explaining that although the Veteran experienced PTSD symptoms which were subjectively distressing for him, he was managing his symptoms in a way that limited their impact on social and occupational functioning.  This finding is in keeping with the fact that mental status examinations consistently reflect no abnormalities, that the Veteran is responsible for helping to raise to young grandchildren, and that the Veteran historically was able to maintain employment for over twenty years and only stopped working due to his back disability.  The Board also finds that there has been no material change in the Veteran's PTSD between the June 2008 VA examination and the August 2011 examination.  His irritability, short temper, sleep disturbance, avoidance behavior, self-isolation, hypervigilance, and depression were all recorded in both examinations.  While the Veteran reported weekly panic attacks at the June 2008 VA examination, there is no other report of such attacks in the Veteran's treatment records and no clinical evidence of such attacks.  Accordingly, the Board does not find it credible that the Veteran suffers from panic attacks based on this general statement.  While the Veteran was assigned a higher GAF score in the August 2011 VA examination report than in the June 2008 VA examination report, this alone does not show actual improvement in his symptoms as opposed to a difference in opinion as to their severity in light of the totality of the evidence.  Thus, the Board finds that the August 2011 VA opinion finding that the Veteran's PTSD is productive of a much more mild level of impairment is not based on actual improvement in the Veteran's PTSD symptoms but is simply another assessment of the Veteran's overall level of disability.  Because it is supported by a rationale and is more consistent with the fact that psychological abnormalities have generally not been noted in past examinations, that the Veteran historically was able to maintain long-term employment which was only disrupted by back pain, and that the Veteran is responsible for helping to raise two grandchildren, the Board gives it more weight than the opinions expressed in the June 2008 VA examination report and the July 2010 VA treatment record.  

As such, the Board finds that the Veteran does not have total occupational impairment due to his PTSD symptoms.  Accordingly, the criteria for a 100 percent rating are not met.  See id.

The Board also finds that the Veteran's PTSD does not approximate the criteria for a 70 percent rating.  For the reasons discussed in the preceding paragraphs, the Board does not find the opinions regarding the Veteran's occupational impairment in the June 2008 VA examination report and July 2010 VA treatment record to be reliable or probative.  They are outweighed by the August 2011 VA examination report, which shows that the Veteran has only mild and occasional occupational impairment due to his PTSD symptoms. 

Furthermore, the Veteran does not have any of the symptoms associated with a 70 percent disability rating.  As already noted, his mental status examinations during the pendency of this claim have been consistently normal.  There is also no competent evidence showing that the Veteran has suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances to the extent that he has an inability to establish and maintain effective relationships (as already noted the Veteran is in a long-term marriage, is raising two grandchildren, and maintains regular contact with his adult children and his friends).  See id.  Although the evidence shows that the Veteran has been involved in verbal altercations, the evidence does not show that he has unprovoked irritability with periods of violence.  The Board has also considered the fact that according to the Veteran he mostly stays in bed during the day.  However, the September 2009 VA treatment record reflects that this is due to his back pain.  The evidence does not show that it is due to his PTSD. 

Further, while the Veteran's representative stated at the July 2010 Board hearing that the Veteran's report of constantly making sure his house was locked amounted to an obsessional ritual, there is no clinical evidence to support such a finding.  No such finding has been made in the treatment records or VA examination reports, and the Veteran himself has never stated that he has obsessional rituals.  It must also be noted that the Veteran's representative, as a layperson, has not been shown to have the medical training or expertise to determine whether making sure the doors are locked constitutes an obsessional ritual.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Moreover, there is no evidence that the Veteran checks the locks so frequently that this activity interferes with routine activities.  Accordingly, the Board finds that the Veteran does not have any of the symptoms associated with a 70 percent rating. 

The Board also finds that the PTSD symptoms established by the evidence of record are not equivalent in severity to the symptoms associated with a 70 percent rating.  As noted above, the Veteran was assigned a GAF score of 55 in the June 2008 VA examination report, and a GAF score of 65 in the August 2011 VA examination report.  These scores are reflective of moderate to mild symptoms or functional impairment.  See DSM-IV.  The fact that the Veteran's PTSD symptoms and resulting functional impairment have been found by two different VA examiners to be only moderate to mild in severity shows that the Veteran's PTSD symptoms are not equivalent to those associated with a 70 percent rating, which are reflective of a more severe level of disability.  As already noted and discussed, the findings in the June 2008 VA examination report and July 2010 VA treatment record that the Veteran's PTSD symptoms result in a significant level of impairment are outweighed by more probative evidence of record showing that the Veteran's occupational impairment is more mild in nature. 

The Board has considered the Veteran's lay belief that his PTSD is more disabling than contemplated by the current evaluation.  However, while the Veteran is competent and credible with regard to his subjective complaints, his contention is outweighed by the competent and credible medical evidence evaluating the true severity of this disability.  In this regard, the Board finds that VA examiners and physicians have the training and medical expertise to make such evaluations.  The Veteran has not been shown to have such medical training or expertise.   Therefore, greater evidentiary weight is placed on the findings in the VA examination reports and treatment records.
 
Accordingly, the Board finds that the Veteran's PTSD symptoms and resulting functional impairment more closely approximate the criteria for a 50 percent rating.  For the reasons discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 50percent at any point since his claim for an increased evaluation.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2010).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that the Veteran is prevented from engaging in substantial gainful employment due to his PTSD symptoms, for the reasons discussed above.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Thus, the Veteran's service-connected PTSD is contemplated and reasonably described by the rating criteria.  See id.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's PTSD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 50 percent for PTSD is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 





ORDER

Entitlement to an rating in excess of 50 percent for PTSD is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


